DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1, 7-9 & 12, pending claims 1-15 are found to be condition for allowance as explained further below.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Liu (US 2015/0144013 A1), does not fairly teach or suggest a radical unit sheet supply part that supplied a semi-finished radical unit sheet on which a first electrode is laminated on an outermost portion thereof; a film sheet supply part that supplied a film sheet coated with a stabilized lithium metal powder (SLMP) layer to attach the film sheet to each of top and bottom surfaces of the semi-finished radical unit sheet, wherein the film sheet supply part is provided as a film sheet winding roller around which the film sheet coated with the SLMP layer is wound around; and a film sheet removing part that removes the film sheet from the SLMP layer bonded to the semi-finished radical unit sheet to manufacture a finished radical unit sheet, the film sheet removing part being provided as a film sheet removing roller that winds and collects the film sheet from the SLMP layer bonded to the semi-finished radical unit sheet. Liu also does not fairly teach or suggest a method for manufacturing a secondary battery, the method comprising a radical unit sheet transfer operation of transferring a semi-finished radical unit sheet on which a first electrode is laminated on an outermost portion thereof; a film sheet transfer operation of transferring the film sheet coated with a stabilized lithium metal powder (SLMP) layer to attach the film sheet to each of top and bottom surfaces of the semi-finished radical unit sheet, wherein a film sheet supply part is provided as a film sheet winding roller around which the film sheet coated with the SLMP layer is wound around; and a film sheet removing operation of removing the film sheet from the SLMP layer bonded to the semi-finished radical unit sheet to manufacture a finished radical unit sheet by using a film sheet removing part provided as a film sheet removing roller that winds and collects the film sheet from the SLMP layer bonded to the semi-finished radical unit sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727